Citation Nr: 1021056	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-05 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from February 1956 to 
January 1959 and from February 1959 to March 1976.  He also 
had subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) by a September 2002 rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

Historically, in a February 2004 decision, the Board denied 
reopening of the Veteran's previously denied claim for 
entitlement to service connection for deviated nasal septum.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a decision 
rendered in December 2006, the Court reversed the Board's 
denial that new and material evidence had not been received 
and remanded the service connection issue to the Board for 
further development.  When the case was last before the Board 
in December 2007, the issue of entitlement to service 
connection for deviated nasal septum was remanded for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's deviated nasal septum was not noted at 
service entry.

2.  The Veteran's deviated nasal septum did not clearly and 
unmistakably pre-exist active service.

3.  The competent evidence of record shows that the Veteran's 
deviated nasal septum is etiologically related to active 
service.




CONCLUSION OF LAW

The Veteran's deviated nasal septum was incurred in service.  
38 U.S.C.A. 
§§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The Board notes that in letters dated in March 2002, January 
2008, March 2008, September 2009, and February 2010, the RO 
and the Appeals Management Center provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
January and March 2008 notice letters informed the Veteran as 
to disability ratings and effective dates.

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in March 2010, after proper VCAA notice was provided and 
after the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
VA examination reports, and private medical evidence.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  

The Board is also satisfied as to substantial compliance with 
its December 2007 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Significantly, the RO was 
instructed to provide the Veteran with a corrective notice 
required under Dingess, supra and provide the Veteran with a 
VA examination.  The Board finds that the RO has complied 
with these instructions.  The Board further finds that the VA 
examination report substantially complies with the Board's 
December 2007 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in- 
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for a deviated nasal septum, because it is a result of an in-
service injury from being struck by a forklift that fell on 
him.  He does not contend that the deviated nasal septum pre-
existed service.  In any event, the record discloses that the 
examiner noted normal ear, nose, and throat (ENT) examination 
during the Veteran's entrance physical examination.

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction (enlistment) medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1).  The Board concludes, 
accordingly, that the presumption of soundness at entrance 
attaches.

The service treatment records note that the Veteran was 
injured in March 1958 as the result of being struck by a 
forklift.  He incurred fractures to the left malar-zygomatic 
bone with division of left infra-orbital nerve, as well as 
fractures to the right occipital bone and left basilar 
portion of the skull.  

A January 1969 ENT consult for recent problems with nosebleed 
resulted in diagnosis of high left septal deviation and a 
history of the earlier facial fracture.  He underwent a 
septoplasty for his deviated septum in June 1975.  

Post-service medical records include a March 2009 private 
medical record from T. Cawthon, M.D., which notes that the 
Veteran is scheduled to undergo surgery for correction of a 
very severely deviated nasal septum.  The letter states that 
the findings of the Veteran's need for surgery are such that 
they are compatible with a prior injury sustained in service.

The post-service medical evidence also contains numerous VA 
treatment records and VA examination reports which refer to 
the Veteran's history of having a deviated septum, but they 
fail to include any opinion regarding the presence of any 
current deviated septum residuals or any opinion as to the 
etiology of such. 

The report of an October 2009 VA examination notes that the 
Veteran has diagnoses of trimalar fracture, as well as 
significant head and facial injuries in a 1958 forklift 
accident, and deviated septum, more likely than not related 
to the forklift accident.  The examiner opined that the 
deviated septum was not clearly made worse by the 1975 
surgery and not improved by it, either.  The examiner opined 
that the Veteran's deviated septum more likely than not did 
not pre-exist active service.  The examiner opined that the 
deviated septum began during service as a result of the 1958 
injury.

The October 2009 VA examiner provided a February 2010 
addendum to the VA examination report.  The addendum notes 
that the service treatment records indicate that on March 7, 
1958, the Veteran was injured in a forklift accident whereby 
the forklift struck his left head and face.  He had epistaxis 
(nose bleeding), left zygoma fracture, and a three centimeter 
laceration of his supraorbital area.  He was later found to 
have a basilar skull fracture.  A May 1966 entry in his 
service treatment records indicates nose bleeds that required 
ice to control.  The left side of the septum was the area of 
origin of the bleeding.  The membranes were boggy and red, 
bilaterally.  The Veteran had left maxillary fracture and 
nasal fracture.  A June 1, 1966 ENT entry notes that there 
were nasal obstructions, headaches, and throbbing.  It was 
also noted that the Veteran had septal deviation to the right 
and left chronic sinusitis.  It was further noted that the 
Veteran was on the list for septoplasty.  The examiner opined 
that at the time of the basilar skull fracture, left zygoma 
fracture and brain contusion/concussion, the Veteran did have 
a nasal fracture.  The examiner pointed out that there is no 
information in the claims file which disputes this 
conclusion.  Therefore, the examiner opined that this 
evidence of a nasal fracture at the time of the 1958 forklift 
accident supports the opinion that the Veteran's deviated 
septum is more likely than not related to the 1958 forklift 
accident, not improved by the 1975 surgery, and not clearly 
made worse by the 1975 surgery.  The examiner also opined 
that it is more likely than not that the deviated septum did 
not pre-exist active military service.

After review of the evidence, the Board finds that service 
connection is warranted for deviated nasal septum.  There is 
evidence in service of an accident which the October 2009 VA 
examiner opined resulted in a deviated nasal septum.  There 
is no medical opinion against the claim.  As such, service 
connection is warranted.

As a final matter, the Board notes that the evidence does not 
clearly and unmistakably show that the Veteran's deviated 
septum preexisted service.  (The October 2009 VA examiner 
clearly articulated that it did not pre-exist service and the 
Veteran does not allege that it preexisted service.)  As 
such, the presumption of soundness is not rebutted.


ORDER

Service connection for deviated nasal septum is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


